Citation Nr: 1309141	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to June 1950 and from October 1950 to October 1951.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota denying, among other issues, the claim of entitlement to service connection for the cause of the Veteran's death.  This claim was previously remanded by the Board in October 2012 for further evidentiary development.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The appellant's claim was previously remanded by the Board in October 2012.  Specifically, the Veteran's claims file was to be forwarded to a VA examiner to provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected PTSD and/or bilateral hearing loss disability caused his later development of dementia or aggravated his dementia beyond the normal progress of the disorder.  

The record reflects that the Veteran's claims file was forwarded to a VA examiner in December 2012.  However, the opinion reflected in the December 2012 examination report is contradictory and requires clarification before appellate review may proceed.  In the report, the examiner checked a box indicating that it was less likely than not that the claimed condition was proximately due to or the result of the Veteran's service-connected condition.  However, in the subsequent paragraph, the examiner stated that there was "currently insufficient evidence that PTSD is less likely as not causal of dementia."  In other words, the examiner suggested in this statement that there was insufficient evidence to conclude that PTSD was not a cause of dementia.  Since these two conclusions are in direct contradiction of one another, the claims file must be returned to the VA physician that provided the December 2012 opinion for an addendum addressing this discrepancy.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran's claims file and a copy of this remand should be forwarded to the VA examiner that authored the December 2012 opinion.  If this examiner is no longer available, these materials should be forwarded to a similarly qualified physician.  The examiner should review the VA examination opinion of December 2012 and clarify whether it is at least as likely as not that there is a causal relationship between PTSD and dementia.  The examiner should review the evidence of record when expressing an opinion, and the examiner should provide a complete rationale in support of this opinion.  

2.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



